11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Teri Lisa Rubio,                               * From the 318th District
                                                 Court of Midland County,
                                                 Trial Court No. FM-50,673.

Vs. No. 11-13-00189-CV                         * July 30, 2015

Robert Earl Klein,                             * Memorandum Opinion by Wright, C.J.
                                                (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is in all things affirmed. The costs incurred by reason of this
appeal are taxed against Teri Lisa Rubio.